DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.

Election/Restrictions
Claims 13-16 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 May 2021.

Drawings
Applicant’s amendments to the claims have obviated the previously set forth drawing objections.

Claim Rejections - 35 USC § 102
Claims 1, 4-9, 11, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkit (USP 5,002,317).
In regards to claim 1, Burkit discloses a joining sleeve configured to connect internal liners of two internally lined pipe sections across a welded pipe section joint, the joining sleeve comprising:
a sleeve body (20) having a first end and a second end, the first and second ends configured to couple with opposing ends of first and second internal liners respectively; and
a collar (12) disposed around and radially outward of an outer surface of the sleeve body, the collar having a first retracted condition in which it has a first outer diameter, and a second expanded condition in which it has a second outer diameter, larger than the first outer diameter, wherein the collar is configured to protect the sleeve body and the first and second internal liners during a welding operation to form the weld pipe section joint (fig. 1 shows this capability); and
wherein the collar comprises a split ring (see split at “16” in fig. 3) comprising respective ends which overlap (shown in fig. 7) in a circumferential direction of the collar.
In regards to claim 4, Burkit further discloses the collar comprises a joggled section of material such that a first end section of the collar is radially offset with respect to a second end section of the collar (shown in fig. 7).
In regards to claim 5, Burkit further discloses the collar is biased towards its second, expanded condition (see presence of straps 46 to prevent natural expansion).
In regards to claims 6 and 7, Burkit further discloses the first outer diameter of the collar is smaller than an inner diameter of the pipe sections, such that the collar does not come in to substantial contact with inner surfaces of the pipe sections in its first retracted condition, and the collar has a state of equilibrium in which it has a diameter which is greater than the inner diameter of the pipe sections, such that the collar exerts a force on the inner surfaces of the pipe sections when it is in its second, expanded condition. (fig. 1 show this capability. It is noted that the pipes are not required structural elements of the claim).
In regards to claim 8, Burkit further discloses the collar comprises at least one formation (46).
In regards to claim 9, Burkit further discloses the collar comprises a split ring collar comprising an overlap in a circumferential direction, and wherein at least one formation is configured to engage respective ends of the split ring collar together (shown in fig. 3).
In regards to claim 11, Burkit further discloses the at least one formation is configured to come into contact with the inner surfaces of the pipe sections when the collar is in its second, expanded condition, such that a gap is present between the outer surface of the collar and the inner surfaces of the pipe sections (fig. 1 show this capability. It is noted that the pipes are not required structural elements of the claim).
In regards to claim 18, Burkit discloses a method for connecting the internal liners of two internally lined pipe sections (see column 4, lines 52-55) in a pipe welding operation, the method comprising:
providing a joining sleeve having a sleeve body (20) and a collar (12) configured to protect the sleeve body and internal liners of the pipe sections during the pipe welding operation positioned around and radially outward of an outer surface of the sleeve body, the collar comprising a split ring (see at “16” in fig. 3) comprising an overlap in a circumferential direction of the collar, and the collar being in a first retracted condition having a first outer diameter;
locating the joining sleeve in a pipe section joint, such that first and second ends of the sleeve body couple with opposing ends of first and second internal liners respectively (see fig. 5), and such that the collar is disposed proximate the weld location;
causing the collar to move to a second expanded condition in which it has a second outer diameter, larger than the first outer diameter (see fig. 8).
In regards to claim 22, Burkit discloses a collar (12) for a joining sleeve, the joining sleeve comprising a sleeve body having a first end and a second end, the first and second ends configured to couple with opposing ends of first and second internal liners respectively to connect two internally lined pipe sections across a welded pipe section joint;
wherein the collar is configured to be disposed around and radially outward of an outer surface of the sleeve body and protect the sleeve body and the first and second internal liners during a welding operation to form the welded pipe section joint (fig. 1 show this capability);
wherein the collar has a first retracted condition in which it has a first outer diameter, and a second expanded condition in which it has a second outer diameter, larger than the first outer diameter; and wherein the collar comprises a split ring (see at “16” in fig. 3) comprising respective ends which overlap (shown in fig. 7) in a circumferential direction.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 2005/0006900).
In regards to claim 18, Lewis discloses a method for connecting the internal liners of two internally lined pipe sections (12, 14) in a pipe welding operation, the method comprising:
providing a joining sleeve having a sleeve body (18) and a collar (28) configured to protect the sleeve body and internal liners of the pipe sections during the pipe welding operation positioned around and radially outward of an outer surface of the sleeve body, the collar comprising a split ring (60) comprising an overlap in a circumferential direction of the collar, and the collar being in a first retracted condition having a first outer diameter;
locating the joining sleeve in a pipe section joint, such that first and second ends of the sleeve body couple with opposing ends of first and second internal liners respectively (see fig. 5), and such that the collar is disposed proximate the weld location;
causing the collar to move to a second expanded condition in which it has a second outer diameter, larger than the first outer diameter (see paragraph [0061]).

Claim Rejections - 35 USC § 103
Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burkit as applied to claim 1 above, and further in view of Kessler et al. (USP 3,508,766 hereinafter “Kessler’).
In regards to claims 2 and 21, Burkit discloses the joining sleeve of claim 1. Burkit does not disclose a layer of insulation on an outer surface of a collar or on an outer surface of the sleeve body.
However, Kessler teaches a similar joining sleeve having a layer of insulation (33) on the outer surface of a collar/sleeve body (19).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the joining sleeve of Burkit with a layer of insulation on an outer surface of the collar or sleeve body in order to better insulate the joint.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claim 18 above, and further in view of Kessler.
Lewis discloses the method of claim 18. Lewis does not disclose a layer of insulation on an outer surface of a collar.
However, Kessler teaches a similar joining sleeve having a layer of insulation (33) on the outer surface of a collar (19).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the joining sleeve of Lewis with a layer of insulation on an outer surface of the collar in order to provide protection against heat during the weld operation as taught by Lewis at column 2, lines 19-15.

Allowable Subject Matter
Claim 20 is allowed.
Claims 10, 12, 17, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 14-15, filed 29 June 2022, with respect to the rejection of Lewis of claims 1 and 22 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's remaining arguments filed 29 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Burkit does not disclose a collar disposed around and radially outward of an outer surface of the sleeve body. The examiner disagrees. Figure 4 clearly shows the collar (12) being radially outward of an outer surface (at 24) of the sleeve body (20). The claim does not require the collar and sleeve body to be spaced from one another as applicant seems to be arguing. Therefore, Burkit discloses all claimed limitations of amended claim 1. 
In response to applicant’s arguments regarding Lewis, these arguments regarding claims 1 and 22 are persuasive as stated above. However, claim 18 does not require the limitation “respective ends which overlap”, and therefore these arguments are not persuasive regarding claim 18. It can be seen in figure 5 that elements 30 overlap the material of the split ring 28 in the circumferential direction, and thus the claim limitation has been met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679 
07/12/2022